196 F.2d 1019
AMERICAN SNUFF COMPANY and Martin J. Condon, Individuallyand as President of the American Snuff Company, Appellants,v.NATIONAL LABOR RELATIONS BOARD, Appellee.
No. 11591.
United States Court of Appeals Sixth Circuit.
May 27, 1952.

Ceylon B. Frazer, Newell N. Fowler, Memphis, Tenn., for appellants.
Richard C. Keenan, Andrew P. Carter and Joseph M. Mitchell, New Orleans, La., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
On consideration whereof, it is ordered that the order of the district court requiring obedience to subpoena be and hereby is affirmed.  Consumers Power Co. v. N.L.R.B., 6 Cir., 113 F.2d 38; Goodyear Tire & Rubber Co. v. N.L.R.B., 6 Cir., 122 F.2d 450, 136 A.L.R. 883; Oklahoma Press Publishing Co. v. Walling, 327 U.S. 186, 209, 214, 66 S. Ct. 494, 90 L. Ed. 614.